DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed May 27, 2022, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status
This office action is in response to the amendment and comments submitted 6/17/2022.
Claims 1, 2, 5, and 12 have been amended. Support for claims 1 and 12 is found in [0015], [0041]-[0043] and [0048] of the instant application.
Claim 2, and 5 have been amended to improve clarity.
Claims 3 have been cancelled.
Claim 13 has been added, support for claim 13 is found in [0048] of the instant application.
Claims 1, 2, and 4-13 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al.(US 20120148913A1 ), in view Johnson et al. (US 5,129,643), and in further view of  Yamaura et al. (US2015/0086317A1).

	As to claim 1, Chiba discloses a system for manufacturing a secondary battery 
(Secondary Battery Manufacturing Apparatus [Title]), the system comprising: a positive electrode cell manufacturing line in which a positive electrode single cell, on which a positive electrode tab is processed on one end of a positive, electrode (The positive electrode plate includes a positive electrode main body having a substantial plate shape, and a first tab [Abstract] Fig. 7). 
	A first separator is combined on one surface of the positive electrode (a positive electrode plate and a negative electrode plate are alternately stacked through a separator 
[Abstract]), is continuously manufactured (The positive electrode plate 101 and the negative electrode plate 102 are sequentially conveyed to the corresponding electrode plate receiving positions M1 and M2 by, for example, electrode plate-conveying conveyor belts 11 and 12 [0057] Fig. 7).
	A negative electrode cell manufacturing line in which a negative electrode single cell, on which a negative electrode tab is processed on one end of a negative, electrode (the negative electrode plate comprises a negative electrode main body having a substantial plate shape, and a second tab, [Abstract] Fig. 7). 
	A second separator is combined on one surface of the negative 
electrode (a positive electrode plate and a negative electrode plate are alternately stacked through a separator, [Abstract]), is continuously manufactured (The positive electrode plate 101 and the negative electrode plate 102 are sequentially conveyed to the corresponding electrode plate receiving positions M1 and M2 by, for example, electrode plate-conveying conveyor belts 11 and 12, [0057] Fig. 7).
	Regarding the limitation "the positive electrode cell manufacturing line extending in a first direction along a first line"; and "the negative electrode cell manufacturing line extending in the first direction along a second line spaced from and parallel to the first line"; Chiba discloses an apparatus for stacking battery plates [Abstract, 0008] but does not explicitly disclose the manufacturing lines side-by-side spaced apart. 
	Johnson discloses an apparatus for stacking battery plates, and further teaches an invention comprises a pair of side-by-side conveyors [C3L7-8] Applying a different orientation of the manufacturing lines to the stacking part would provide flexibility within the manufacturing environment space (see Fig. 13).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiba to incorporate the orientation of the manufacturing lines of Johnson to take advantage of the manufacturing space. 
	It should be noted, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

    PNG
    media_image1.png
    932
    1592
    media_image1.png
    Greyscale

(Chiba Fig. 13 annotated and modified for illustration)
	Chiba discloses an apparatus for stacking battery plates but is silent on 
a stacking part comprising a turn table rotatable towards both the first and second lines and configured to alternately receive positive electrode single cells and the negative electrode single cells respectively from the positive electrode cell manufacturing line and the negative electrode cell manufacturing line to stack the positive electrode single cells and the negative electrode single cells up to a predetermined layer, thereby forming a stack cell, 
	In the same field of endeavor Yamaura discloses an apparatus for stacking battery plates (stacking apparatus (1), [Abstract, 0021]) and further teaches a stacking part comprising a turn table rotatable towards both the first and second lines (The stacking apparatus 1 includes a rotating stage 10 including a turntable (first turntable) 11, which rotationally moves five cell stacking jig units (cell stacking units, stacking regions) 15 in the counter-clockwise direction in the present embodiment in order to five work positions P1, P2, P3, P4, and P5, [0021])
	and configured to alternately receive positive electrode single cells  and the negative electrode single cells respectively from the positive electrode cell manufacturing line (see… positive electrode delivery system 150, [0045] …First work position P1 that is the position (stacking position) where a positive electrode sheet 111 is stacked [0027]) and the negative electrode cell manufacturing line (see…the negative electrode delivery system 170 [0045]…Third work position P3 that is the position (stacking position) where the negative electrode sheets 112 are stacked [0043]), where turn table (11) rotates from position (P1) and receives the positive electrode sheet and then rotates to position (P2) to receive the separator and continues to rotate to position (P3) to receive the negative electrode sheet, then position (P4) to receive a separator and finally position (P5) to move to the finishing unit (90) [0020], then turntable (11) repeats the cycle. Thereby alternatively receiving the positive and negative electrode cells (sheets) from the manufacturing (delivery) lines 150 and 170.
	 To stack the positive electrode single cells and the negative electrode single cells up to a predetermined layer, thereby forming a stack cell, (the turntable 11 has been rotated a predetermined number of times in the counter-clockwise direction so that a positive electrode sheet 111, a separator 115, a negative electrode sheet 112, and a separator 115 have been laminated at a cell stacking unit 15 for a predetermined number of layers by the conveying apparatuses 20 to 50, to discharge the cell 100 that has been laminated from the fifth work position P5 [0059])
	wherein the turn table of the stacking part is disposed between the first line of the positive electrode cell manufacturing line and the second line of the negative electrode cell manufacturing line to alternately rotate toward the terminal portion of the positive electrode cell manufacturing line and the terminal portion of the negative electrode cell manufacturing line, thereby alternately receiving the positive electrode single cell and the negative electrode single cell. (see…Fig. 1).

    PNG
    media_image2.png
    948
    1410
    media_image2.png
    Greyscale

(Yamaura Fig. 1 annotated)
	A stacking system capable of manufacturing an electrode structure, where negative electrode sheets and positive electrode sheets are stacked with separators in between, precisely and at high speed [Abstract].  It is possible to stack the target objects at the stacking regions in half of the processing time required for preparation of the target objects. This means that it is possible to increase the stacking speed and to reduce the time necessary for stacking [0006].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiba to incorporate the turn table of Yamaura to reduce the stack processing time and increase the stacking speed generating greater throughput and improving the manufacturing capacity. 
	It should be noted the parallel location of the manufacturing conveyers (delivery systems) as according to Johnson are accommodated by Yamaura as the conveying apparatuses of Yamaura are rotating arms, which may move electrode sheets from various locations [0026]. 
	It should be noted, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


	As to claim 5 and 6, the rejection of claim 1 is incorporated, modified Chiba discloses a stacking part but is silent on the stacking part comprising an aligner.
	Yamaura  discloses the stacking part further comprises an aligner (Camera module, [0031]) that is capable of determining a stacking position and adjusting the stacking position when the negative electrode single cell and the positive electrode single cell are alternately stacked. (A camera module (not shown) that detects the XYZ directions and rotational angle .theta. of the positive electrode sheets 111 that have been conveyed to the preparation units and an XYZ.theta. table 129 that adjusts the posture (i.e., performs alignment) by moving the positive electrode sheets 111 in the XYZ directions and the .theta. direction [0031]).
Claim 2, 4, 7, 8, and 11-12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al.(US 20120148913A1 ), in view Johnson et al. (US 5,129,643), in view of  Yamaura et al. (US2015/0086317A1), and in further view of Ryu et al. (US20140199581A1).

	As to claim 2 and 7, the rejection of claim 1 is incorporated, modified Chiba discloses a secondary battery but is silent on the welding part.
	Ryu discloses a secondary battery and further teaches a welding part in which a 
primary welding is performed so that negative electrode tabs of the stack cell transferred from the stacking part are connected to each other to form one tab, and positive electrode tabs of the stack cell transferred from the stacking part are connected to each other to form one tab (the electrode assembly may be formed by stacking electrode plates having the same polarity to allow positions of electrode plate tabs to coincide with each other in an axial direction of the electrode plate. Therefore, the anode lead and the cathode lead may be aligned to be parallel with respect to each other to facilitate welding of the stacked anode tabs and the stacked cathode tabs to the anode lead and the cathode lead, respectively [0041]); and a packaging part in which the stack cell transferred from the welding part is put into a pouch, and the pouch is partially sealed (The anode lead and the cathode lead are exposed externally; receiving the electrode assembly in an internal space between an upper pouch and a lower pouch; and forming a sealing portion by performing a heat fusion process on an outer edge of the pouch in a state in which the lead film is interposed between outer edges of the upper pouch and the lower pouch [0060]). 
	Secondary welding is performed in the welding part so that the negative electrode tabs connected to each other to form one tab and the positive electrode tabs connected to each other to form one tab are respectively additionally connected to a negative electrode lead and a positive electrode lead. (Further, the anode lead may be coupled to the anode tab bonding part, and the cathode lead may be coupled to the cathode tab bonding part, using a method such as a welding method or the like, to be exposed externally from the pouch [0061]).
	Welding the leads together to form one electrode lead for both the anode and cathode help prevent the occurrence of vibrations of an electrode lead [0064, 0081] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiba to incorporate the electrode welding of Ryu to prevent electrode lead vibration.

	As to claim 4, modified Chiba discloses the system of claim 2, wherein the stack cell has a structure in which the first separator, the positive electrode, the second separator, and the negative electrode are successively stacked, wherein another separator is disposed on the lowermost end, and the positive electrode is disposed on the uppermost end (the turntable 11 has been rotated a predetermined number of times in the counter-clockwise direction so that a positive electrode sheet 111 (uppermost end), a separator 115, a negative electrode sheet 112, and a separator 115 (lowermost end) have been laminated at a cell stacking unit 15 for a predetermined number of layers by the conveying apparatuses 20 to 50, to discharge the cell 100 that has been laminated from the fifth work position P5 [0059])

	As to claim 8, modified Chiba discloses the welding part is provided as a conveyor that moves the stack cell from the stacking part to the packaging part. 
(fixing unit 7 to fix tabs 101 b, 102b and 102c to corresponding terminals, and an storing unit 8 to store the electrode body 103 into a case 104 [00501). Where the welding part would occur after the fixing of tabs and conveyed into a case.

	As to claim 11, Chiba discloses a secondary battery but is silent on injected electrolyte.
	Ryu discloses a secondary battery and further teaches an injected liquid sealing part connected to in series to the packaging part [0043-0045], wherein, in the injected liquid sealing part, an electrolyte is injected into the pouch, and the remaining portion of the pouch is sealed. (An electrode assembly 20 impregnated in an electrolyte solution and then, closed and sealed along the edge by thermal coalescence [0045]) The sealing region insulates positive and negative terminals 511 and 521 from the case 32 and plays a role of protecting the positive and negative terminals [0046]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiba to incorporate the sealing techniques of Ryu to protect the positive and negative terminals.

	As to claim 12, Chiba (Secondary Battery Manufacturing Apparatus [Title]) [0008] and stacking the electrode plates from conveyor lines (see Fig.7) but does not explicitly disclose the manufacturing lines side-by-side spaced apart as suggested by the limitation "the positive electrode cell manufacturing line extending in a first direction along a first line"; and 
"the negative electrode cell manufacturing line extending in the first direction along a second line spaced from and parallel to the first line"; 
	Johnson discloses an apparatus for stacking battery plates, and further teaches an invention comprises a pair of side-by-side conveyors [C3L7-8] Applying a different orientation of the manufacturing lines to the stacking part would provide flexibility within the manufacturing environment space (see Fig. 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiba to incorporate the orientation of the manufacturing lines of Johnson to take advantage of the manufacturing space. 
	It should be noted, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

    PNG
    media_image3.png
    531
    910
    media_image3.png
    Greyscale

(Chiba Fig. 13 annotated and modified for illustration)
	Chiba discloses an apparatus for stacking battery plates but is silent on 
alternatively stacking the positive electrode single cell and the negative electrode single cell up to a predetermined layer to form a stack cell at a turn table included in a stacking part.
	In the same field of endeavor Yamaura discloses an apparatus for stacking battery plates (stacking apparatus (1), [Abstract, 0021]) and further teaches alternatively stacking the positive electrode single cell (positive electrode sheet 111, [0027]) and the negative electrode single cell (negative electrode sheets 112, [0043]) up to a predetermined layer to form a stack cell at a turn table included in a stacking part (the turntable 11 has been rotated a predetermined number of times in the counter-clockwise direction so that a positive electrode sheet 111, a separator 115, a negative electrode sheet 112, and a separator 115 have been laminated at a cell stacking unit 15 for a predetermined number of layers [0059]).
	Modified Chiba would allow the preparation units (units 121 and 122 for positive electrode sheets and preparation units 141 and 142 for the negative electrode sheets [0047])  of Yamaura to align the electrode sheets [Chiba 0047] and consequently the electrode tabs, where the positive electrode plate 101 and the negative electrode plate 102 have main bodies 101a and 102a having substantially rectangular plate shapes, and tabs 101b, 102b and 102c projecting from edges of the main bodies 101a and 102a. [Chiba 0041], and
	connecting negative electrode tabs of the stack cell to each other to form one tab (The tab 102b of two tabs 102b and 102c of the negative electrode plate 102 works as a connecting tab, and the tabs 102b are gathered to form the negative electrode tab bundle 103b [0046]),
	 connecting positive electrode tabs of the stack cell to each other to form one tab (The tab 101b of the positive electrode plate 101 works as a connecting tab, and the tabs 101b are gathered to form the positive electrode tab bundle 103a [0045])
	Chiba discloses stacking the tabs together but is silent on welding the tabs.
	Ryu discloses welding each of the tabs to a lead (the electrode assembly may be formed by stacking electrode plates having the same polarity to allow positions of electrode plate tabs to coincide with each other in an axial direction of the electrode plate. Therefore, the anode lead and the cathode lead may be aligned to be parallel with respect to each other to facilitate welding of the stacked anode tabs and the stacked cathode tabs to the anode lead and the cathode lead. [Ryu, 0041 ]) ;
 	and putting the stack cell into a pouch to partially seal the pouch at a packing part (the anode lead and the cathode lead are exposed externally; receiving the electrode assembly in an internal space between an upper pouch and a lower pouch; and forming a sealing portion by performing a heat fusion process on an outer edge of the pouch in a state in which the lead film is interposed between outer edges of the upper pouch and the lower pouch [Ryu, 0060])
	Applying the above steps prevents a gap from forming between the two leads [0038].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiba to incorporate the stacking and sealing of Ryu to prevent a gap forming between the electrodes.
	
	wherein alternatively stacking is performed by a by the turn table (11)  of stacking part (rotating stage (10) [0021]…the turntable 11 has been rotated a predetermined number of times in the counter-clockwise direction so that a positive electrode sheet 111, a separator 115, a negative electrode sheet 112, and a separator 115 have been laminated at a cell stacking unit 15 for a predetermined number of layers [0059])., and wherein the stacking part is disposed between the first line of the positive electrode cell manufacturing line and the second line of the negative electrode cell manufacturing line (see Fig. 1 of Yamaura)

    PNG
    media_image4.png
    919
    1419
    media_image4.png
    Greyscale

(Yamaura Fig. 1 annotated)
	And wherein alternatively stacking is performed by a by the turn table of stacking part, and wherein the stacking part is disposed between the first line of the positive electrode cell manufacturing line and the second line of the negative electrode cell manufacturing line and the turn table of the stacking part is configured to alternately rotate toward the terminal portion of the positive electrode cell manufacturing line and the terminal portion of the negative electrode cell manufacturing line, thereby alternately receiving the positive electrode single cell and the negative electrode single cell.
	Yamaura discloses an apparatus for stacking battery plates (stacking apparatus (1), [Abstract, 0021]) and further teaches a stacking part comprising a turn table rotatable towards both the first and second lines (The stacking apparatus 1 includes a rotating stage 10 including a turntable (first turntable) 11, which rotationally moves five cell stacking jig units (cell stacking units, stacking regions) 15 in the counter-clockwise direction in the present embodiment in order to five work positions P1, P2, P3, P4, and P5, [0021])
	and configured to alternately receive positive electrode single cells  and the negative electrode single cells respectively from the positive electrode cell manufacturing line (see… positive electrode delivery system 150, [0045] …First work position P1 that is the position (stacking position) where a positive electrode sheet 111 is stacked [0027]) and the negative electrode cell manufacturing line (see…the negative electrode delivery system 170 [0045]…Third work position P3 that is the position (stacking position) where the negative electrode sheets 112 are stacked [0043]), where turn table (11) rotates from position (P1) and receives the positive electrode sheet and then rotates to position (P2) to receive the separator and continues to rotate to position (P3) to receive the negative electrode sheet, then position (P4) to receive a separator and finally position (P5) to move to the finishing unit (90) [0020], then turntable (11) repeats the cycle. Thereby alternatively receiving the positive and negative electrode cells (sheets) from the manufacturing (delivery) lines 150 and 170.

	As to claim 13, the rejection of claim 2 is incorporated, modified Chiba discloses a packaging part (rotating stage (10) [0021] which includes rotatable turn table (11) [0021], but does not teach the putting of the stack cell, covering of an upper end of the pouch, and sealing of the pouch are successively performed.
	Ryu discloses an electrode assembly formed by stacking [0014] and further teaches…the anode lead and the cathode lead are exposed externally; receiving the electrode assembly in an internal space between an upper pouch and a lower pouch; and forming a sealing portion by performing a heat fusion process on an outer edge of the pouch in a state in which the lead film is interposed between outer edges of the upper pouch and the lower pouch [Ryu, 0060]). Where this action could be performed at a position of the turn table as it rotates.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al.(US 20120148913A 1 ), in view Johnson et al. (US 5,129,643), in view of  Yamaura et al. (US2015/0086317A1), and in further view Min et al. (US20130240323A1).

	As to claim 9, Chiba discloses a battery but is silent on the positive and negative base material in the manufacturing line in the dried state. 
	Min discloses a battery and further teaches a positive electrode base material and a negative electrode base material, which are respectively put into the positive electrode cell manufacturing line and the negative electrode cell manufacturing line, are put in a dried state. (A cathode may be fabricated by, for example, applying a mixture of a cathode active material to the cathode current collector, and drying [0023] The anode used is fabricated by applying an anode active material to an anode current collector, and drying [0029]). Such cathode current collector is not particularly restricted so long as it has conductivity without causing chemical modification of a batter [0024] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiba to incorporate the drying of electrode material of Min to improve conductivity.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al.(US 20120148913A 1 ), in view Johnson et al. (US 5,129,643), in view of  Yamaura et al. (US2015/0086317A1), in view Min et al. (US20130240323A1), and in further view of Ryu et al. (US20140199581A1).
	
	As to claim 10, the rejection of claim 9 is incorporated, Chiba discloses secondary battery but is silent on a notching or cutting process.
	Ryu discloses a secondary battery and further teaches the positive electrode cell manufacturing line and the negative electrode cell manufacturing line (an anode lead and a cathode lead [0073]), 
	performed are: notching processing for molding ends of the positive electrode base material and the negative electrode to form the positive and negative tabs (The cut portion may be formed by a process of removing both a portion of the lead film present between the anode lead and the cathode lead and a heat-fused exterior pouch material encompassing the portion of the lead film present between the anode lead and the cathode lead [0074]); 
	cutting processing for cutting the positive electrode base material and the negative electrode base material to a predetermined size to form the positive electrode and the negative electrode (The cut portion may be formed by a process of removing both a portion of the lead film present between the anode lead and the cathode lead and a heat-fused exterior pouch material encompassing the portion of the lead film present between the anode lead and the cathode lead [0073]); 
	and a combining process of combining the separator on one surface of each of the cut positive and negative electrodes (An electrode assembly formed by stacking the one or more anodes and the one or more cathodes on each other to have a separation film interposed there between [0014]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728